Exhibit 10.20

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

GENERAL AMERICA CORPORATION

 

as Seller

 

AND

 

MICROSOFT CORPORATION

 

as Purchaser

 

with respect to

 

SAFECO REDMOND CAMPUS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I.

   Definitions    1

Section 1.1

   Definitions    1

Section 1.2

   References; Exhibits and Schedules    6

ARTICLE II.

   Agreement of Purchase and Sale    7

Section 2.1

   Agreement    7

Section 2.2

   Indivisible Economic Package    7

Section 2.3

   Special Termination Right    7

Section 2.4

   GAC Lease    8

Section 2.5

   Microsoft Lease Termination    8

Section 2.6

   Data Center Agreement    8

ARTICLE III.

   Consideration    8

Section 3.1

   Purchase Price    8

Section 3.2

   Method of Payment of Purchase Price    8

Section 3.3

   Independent Consideration    8

ARTICLE IV.

   Earnest Money Deposit and Escrow Instructions    9

Section 4.1

   The Deposit    9

Section 4.2

   Escrow Instructions    9

Section 4.3

   Documents Deposited into Escrow    9

Section 4.4

   Close of Escrow    9

Section 4.5

   Maintenance of Confidentiality by Title Company    10

Section 4.6

   Investment of Earnest Money Deposit    10

Section 4.7

   Designation of Reporting Person    10

ARTICLE V.

   Inspection of Property    11

Section 5.1

   Entry and Inspection    11

Section 5.2

   Document Review    12

Section 5.3

   Entry and Inspection Obligations    13

Section 5.4

   Data Center Agreement    14

Section 5.5

   Termination Right    14

Section 5.6

   Sale “As Is”    14

Section 5.7

   Material Defects    16

Section 5.8

   Hazardous Materials Waiver    16

ARTICLE VI.

   Title and Survey Matters    16

Section 6.1

   Survey    16

Section 6.2

   Title Commitment    17

Section 6.3

   Title Insurance    18

 

-I-



--------------------------------------------------------------------------------

ARTICLE VII.

   Interim Operating Covenants    18

Section 7.1

   Interim Operating Covenants    18

    (a)

   Operations    18

    (b)

   Maintain Insurance    18

    (c)

   Leases    18

    (d)

   Service Contracts    19

    (e)

   Personal Property    19

    (f)

   Notices    19

    (g)

   Comply with Governmental Regulations    19

ARTICLE VIII.

   Representations and Warranties    19

Section 8.1

   Seller’s Representations and Warranties    19

    (a)

   Due Formation and Authorization    19

    (b)

   Consent    19

    (c)

   Suits and Proceedings    20

    (d)

   Leases    20

    (e)

   Service Contracts    20

    (f)

   No Violations    20

    (g)

   Insolvency    20

    (h)

   Environmental    20

    (i)

   Bankruptcy    20

    (j)

   Condemnation    20

    (k)

   Insurance    20

Section 8.2

   Purchaser’s Representations and Warranties    21

    (a)

   Due Formation and Authorization    21

    (b)

   Non-Contravention    21

    (c)

   Consents    21

ARTICLE IX.

   Condemnation and Casualty    21

Section 9.1

   Significant Casualty    21

Section 9.2

   Casualty of Less Than a Significant Portion    22

Section 9.3

   Condemnation of Property    22

ARTICLE X.

   Closing    23

Section 10.1

   Closing Conditions    23     

Section 10.1.1    Purchaser’s Closing Conditions

   23     

Section 10.1.2    Seller’s Conditions to Closing

   23

Section 10.2

   Closing    23

Section 10.3

   Purchaser’s Closing Obligations    24

Section 10.4

   Seller’s Closing Obligations    25

Section 10.5

   Prorations    26

Section 10.6

   Delivery of Real Property    26

Section 10.7

   Costs of Title Company and Closing Costs    26

Section 10.8

   Microsoft Tenant Improvement Allowance    27

Section 10.9

   Post-Closing Delivery of Service Contract Notice    27

 

-II-



--------------------------------------------------------------------------------

ARTICLE XI.

   Brokerage    27

Section 11.1

   Brokers    27

ARTICLE XII.

   Confidentiality    27

Section 12.1

   Confidentiality    27

ARTICLE XIII.

   Remedies    28

Section 13.1

   Purchaser’s Remedies    28

Section 13.2

   Default By Purchaser    29

Section 13.3

   Consequential and Punitive Damages    30

ARTICLE XIV.

   Notices    30

Section 14.1

   Notices    30

ARTICLE XV.

   Assignment and Binding Effect    31

Section 15.1

   Assignment; Binding Effect    31

ARTICLE XVI.

   Claims Period    32

Section 16.1

   Claims Period    32

ARTICLE XVII.

   Miscellaneous    32

Section 17.1

   Waivers    32

Section 17.2

   Recovery of Certain Fees    32

Section 17.3

   Time of Essence    32

Section 17.4

   Construction    32

Section 17.5

   Counterparts    33

Section 17.6

   Severability    33

Section 17.7

   Entire Agreement    33

Section 17.8

   Governing Law    33

Section 17.9

   No Recording    33

Section 17.10

   Further Actions    33

Section 17.11

   No Other Inducements    34

Section 17.12

   Exhibits    34

Section 17.13

   No Partnership    34

Section 17.14

   Limitations on Benefits    34

 

-III-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Personal Property Exhibit B    Legal Description Exhibit C   
Service Contracts Exhibit D    Form of Earnest Money Note Exhibit E    Pending
Proceedings Exhibit F    Form of GAC Lease Exhibit G    Form of Blanket
Conveyance Exhibit H    Form of Deed Exhibit I    Form of Certificate as to
Non-Foreign Status Exhibit J    Form of Microsoft Lease Exhibit K    Form of
Microsoft Lease Termination Agreement

 

-IV-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is entered into and effective for all purposes as of January 13,
2006 (the “Effective Date”), by and between GENERAL AMERICA CORPORATION, a
Washington corporation (“Seller”), and MICROSOFT CORPORATION, a Washington
corporation (“Purchaser”).

 

In consideration of the mutual promises, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.1 Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Purchaser or Seller, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.

 

“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over Seller, the Real Property, the Improvements,
or any portion thereof.

 

“Blanket Conveyance” has the meaning ascribed to such term in Section 10.3(b).

 

“Brokers” has the meaning ascribed to such term in Section 11.1.

 

“Buildings” means the four (4) office buildings, commonly known as the Olympic
Building, the Adams Building, the Shasta Building, and the Rainier Building, the
warehouse building, commonly known as the Pacific Building, and the two
(2) parking structures, all located on the Real Property.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.

 

“Cancellation Charges” has the meaning ascribed to such term in Section 2.3.

 

“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.4(g).

 

“Claims” has the meaning ascribed to such term in Section 5.3(b).

 

-1-



--------------------------------------------------------------------------------

“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.

 

“Closing Date” means the date on which the Closing occurs, which date will be
determined as provided in Section 10.2, or such earlier or later date to which
Purchaser and Seller may hereafter agree in writing.

 

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 5.2, 5.3, 5.6 through 5.8, 8.1, 8.2, 10.5, 10.9, 11.1,
16.1 and 17.2.

 

“Commitment” has the meaning ascribed to such term in Section 6.2.

 

“Covenants” means the Declaration of Covenants, Conditions, and Restrictions
recorded under Recording No. 20030307001274 of Official Records.

 

“Confidential Information” has the meaning ascribed to such term in
Section 5.2(b).

 

“Data Center Agreement” means the agreement described in Section 5.4.

 

“Data Center Property” means Lot 4 of Safeco-Redmond Campus II Binding Site Plan
according to Plat recorded in Volume 212 of Plats, at Pages 91 through 95, in
King County, Washington.

 

“Deed” has the meaning ascribed to such term in Section 10.4(a).

 

“Deposit Time” has the meaning ascribed to such term in Section 3.2.

 

“Development Agreement” means the Development Agreement recorded under Recording
No. 9808200229 of Official Records, as amended by instruments under Recording
Nos. 20040223002040 and 20040811002099 of Official Records.

 

“Documents” has the meaning ascribed to such term in Section 5.2.

 

“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.

 

“Earnest Money Note” means the promissory note in the form attached hereto as
Exhibit D.

 

“Effective Date” has the meaning ascribed to such term in the opening paragraph
of this Agreement.

 

“Environmental Laws” means all federal, state and local environmental laws,
ordinances, rules, statutes, directives, binding written interpretations,
binding written policies, and regulations issued by any Authorities and in
effect as of the Effective Date with respect to or that otherwise pertain to or
affect any portion of the Real Property or the Improvements or the use,
ownership, occupancy or operation of any portion of the Real Property or the
Improvements, as same have been amended, modified or supplemented from time to
time prior to the date of this Agreement, including, but not limited to, the
National Environmental Policy Act (42 U.S.C.

 

-2-



--------------------------------------------------------------------------------

§ 4321 et seq.), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.) (“CERCLA”), as amended by the
Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.),
the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.) (“RCRA”), as
amended by the Hazardous and Solid Wastes Amendments of 1984 (U.S.C. § et seq.),
the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Clean Water Act (33 U.S.C. § 1321 et seq.), the Solid Waste Disposal
Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986
(42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42
U.S.C. § 7401 note, et seq.), the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), as such laws have been amended and/or supplemented from time to
time prior to the date of this Agreement, comparable state and local laws, and
any and all rules and regulations promulgated under any of the above that have
become effective prior to the Effective Date under any and all of the
aforementioned laws.

 

“Escrow Instructions” has the meaning ascribed to such term in Section 4.2.

 

“GAC Lease” means the Lease of the Property (exclusive of Lot 1) from Purchaser
to Seller in the form of Exhibit F.

 

“Governmental Regulations” means all federal, state and local laws, ordinances,
rules, statutes, directives, binding written interpretations, binding written
policies, and regulations issued by any Authorities applicable to Seller, the
Real Property or the Improvements, or the use, ownership, occupancy or operation
of any portion of the Real Property or the Improvements.

 

“Hazardous Substances” means all (a) asbestos, radon gas, electromagnetic waves,
urea formaldehyde foam insulation and transformers or other equipment that
contains dielectric fluid containing polychlorinated biphenyls (“PCBs”) of
50 ppm or greater, (b) any solid, liquid, gaseous or thermal contaminant,
including smoke vapor, soot, fumes, acids, alkalis, chemicals, waste, petroleum
products or byproducts, asbestos, PCBs, phosphates, lead or other heavy metals,
chlorine, or radon gas, (c) any solid or liquid wastes (including hazardous
wastes), hazardous air pollutants, hazardous substances, hazardous chemical
substances and mixtures, toxic substances, pollutants and contaminants, as such
terms are defined in any Environmental Law, and any and all rules and
regulations promulgated under any of the above, and (d) any other chemical,
material or substance, the use or presence of which, or exposure to the use or
presence of which, is prohibited, limited or regulated by any Environmental
Laws, as the same exist on the Effective Date.

 

“Improvements” means Seller’s interest in all buildings, structures, fixtures,
parking areas and other improvements located on the Real Property prior to the
Closing.

 

“Independent Consideration” has the meaning ascribed to such term in
Section 3.3.

 

“Inspection Period” has the meaning ascribed to such term in Section 5.1(a).

 

“Inspections” has the meaning ascribed to such term in Section 5.1(a).

 

-3-



--------------------------------------------------------------------------------

“Invasive Testing” has the meaning ascribed to such term in Section 5.1(a).

 

“Invasive Testing Plan” has the meaning ascribed to such term in Section 5.1(a).

 

“Licensee Parties” has the meaning ascribed to such term in Section 5.1(a).

 

“Licenses and Permits” means all licenses, permits, certificates of occupancy,
approvals, dedications, subdivision maps and entitlements now or hereafter
issued, approved or granted by the Authorities in connection with the Real
Property, the Improvements, or the Personal Property generally to the extent
assignable or transferable (together with all renewals, supplements, and
modifications thereof).

 

“Microsoft Lease” means that certain lease between Seller as landlord and
Purchaser as tenant for 218,496 square feet of space in the Olympic Building in
the form attached hereto as Exhibit J.

 

“Microsoft Lease Termination Agreement” means the instrument terminating the
Microsoft Lease in the form of Exhibit K.

 

“Occupants” means the parties currently occupying portions of the Property,
being Affiliates of Seller and certain licensees of Seller or such Affiliates.

 

“Official Records” means the Official Records of King County, Washington.

 

“Permitted Exceptions” means and includes all of the following: (a) matters
attributable to the acts or omissions of Purchaser or its employees, agents,
contractors or consultants; (b) rights reserved in federal patents or state
deeds; (c) building and use restrictions general to the area; (d) building and
zoning codes; and (e) the other matters approved or deemed approved by Purchaser
pursuant to Section 6.2 hereof.

 

“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).

 

“Personal Property” means all of Seller’s right, title and interest in and to
all equipment, tools, supplies and other tangible personal property that is or
will be attached to, appurtenant to, located in and used exclusively in
connection with the use, ownership, occupancy, or operation of the Real
Property, as opposed to the business of Seller, including the items described on
Exhibit A attached hereto.

 

“Property” has the meaning ascribed to such term in Section 2.1.

 

“Purchase Price” has the meaning ascribed to such term in Section 3.1.

 

“Purchaser’s Closing Conditions” has the meaning ascribed to such term in
Section 10.1.

 

“Purchaser’s Information” has the meaning ascribed to such term in
Section 5.2(c).

 

-4-



--------------------------------------------------------------------------------

“Real Property” means those certain parcels of real property located in Redmond,
Washington, as more particularly described on Exhibit B attached hereto and made
a part hereof, together with all of Seller’s right, title and interest in and to
any appurtenances pertaining thereto, including, but not limited to, Seller’s
right, title and interest in and to the adjacent streets, alleys and
right-of-ways, and any easement rights, air rights, subsurface rights,
development rights, entitlements and water rights appurtenant thereto.

 

“Records and Plans” means, collectively: (i) books and records relating solely
to the Real Property or the Improvements; (ii) structural reviews, architectural
drawings and environmental, engineering, soils, seismic, geologic,
architectural, and other consulting reports, studies and certificates pertaining
to the Real Property or the Improvements; and (iii) all preliminary, final and
proposed plans, specifications and drawings of the Improvements or the Real
Property. The terms “Records and Plans” shall not include (1) any document or
correspondence that is subject to the attorney-client privilege or constitutes
work product; (2) any document or item that Seller is bound to keep strictly
confidential pursuant to the terms of any Governmental Regulation that became
effective prior to the date of this Agreement or to the terms of any arms-length
contract entered into prior to the date of this Agreement with any person or
entity that is not an Affiliate of Seller; (3) any documents pertaining to the
marketing of the Property for sale to prospective purchasers; (4) any internal
memoranda, reports or assessments of Seller or Seller’s Affiliates relating to
Seller’s valuation of the Property; (5) appraisals of the Property; and
(6) records and documents related to the business of Seller.

 

“Reporting Person” has the meaning ascribed to such term in Section 4.7.

 

“Safeco” means Safeco Insurance Company of America.

 

“Seller’s Control” means in the possession of or under the control of Seller or
its Affiliates.

 

“Seller Representatives” has the meaning ascribed to such term in
Section 5.1(a).

 

“Service Contracts” means, to the extent assignable or transferable, all service
agreements, maintenance contracts, equipment leasing agreements, warranties,
guarantees, bonds, open purchase orders and other contracts for the provision of
labor, services, materials or supplies relating solely to the Property and under
which Seller is or as of the Closing will be paying for or receiving
compensation for services rendered in connection with the Property, including
the contracts and other agreements listed and described on Exhibit C attached
hereto, together with all renewals, supplements, amendments and modifications
thereof, and any new such agreements entered into after the Effective Date, to
the extent permitted by Section 7.1, except that any leasing, brokerage or
management agreements will be terminated at the Closing and are excluded from
such term, as are those Service Contracts that Purchaser advises Seller during
the Inspection Period are not be assumed by Purchaser at Closing and which can
be terminated at Closing without cost or penalty to Seller.

 

“Significant Portion” means, for purposes of Article IX, (i) loss or damage to
the Property or any portion thereof such that the cost of repairing or restoring
the premises in question to a condition substantially identical to that of the
premises in question prior to the

 

-5-



--------------------------------------------------------------------------------

event of damage would be, in the opinion of a qualified unbiased architect
selected by Purchaser in its reasonable discretion, equal to or greater than Ten
Million Dollars ($10,000,000); or (ii) any loss due to a condemnation which
permanently and materially impairs the current use of any of the Buildings.

 

“Survey” has the meaning ascribed to such term in Section 6.1.

 

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.6 through 5.8, 11.1, 12.1,
Article XIII, and Section 17.2.

 

“Title Company” means First American Title Insurance Company, Seattle,
Washington.

 

“Title Documents” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Objections” has the meaning ascribed to such term in Section 6.2(b).

 

“Title Policy” has the meaning ascribed to such term in Section 6.3.

 

“To Seller’s Knowledge” or other similar phrases means only matters actually
within the current, actual knowledge with no duty of due diligence or inquiry of
Mark Thunberg and Jeff Hencz and expressly excludes imputed knowledge. Such
persons have not undertaken or inquired into (having no duty to undertake or to
inquire into) any independent investigation or verification of the matters set
forth in any representation or warranty, including without limitation an
investigation or review of any documents, certificates, agreements or
information that may be in, or may hereafter come into, the possession of Seller
or any entity affiliated in any manner with Seller. Purchaser acknowledges that
the individuals named above are named solely for the purpose of defining and
narrowing the scope of Seller’s knowledge and not for the purpose of imposing
any liability on or creating any duties running from such individuals to
Purchaser.

 

“Trip Cap Agreement” means the Safeco Trip Cap Agreement recorded under
Recording No. 9804290364 of Official Records, as amended by instrument recorded
under Recording No. 20040811002098 of Official Records, and as it may be
affected by Section 4(c) of the Development Agreement.

 

Section 1.2 References; Exhibits and Schedules. Except as otherwise specifically
indicated, all references in this Agreement to Articles or Sections refer to
Articles or Sections of this Agreement, and all references to Exhibits or
Schedules refer to Exhibits or Schedules attached hereto, all of which Exhibits
and Schedules are incorporated into, and made a part of, this Agreement by
reference. The words “herein,” “hereof,” “hereinafter” and words and phrases of
similar import refer to this Agreement as a whole and not to any particular
Section or Article.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II.

AGREEMENT OF PURCHASE AND SALE

 

Section 2.1 Agreement. Seller hereby agrees to sell, convey and assign to
Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on
the Closing Date and subject to the terms and conditions of this Agreement, all
of the following (collectively, the “Property”):

 

(a) the Real Property;

 

(b) the Improvements;

 

(c) the Personal Property;

 

(d) all of Seller’s interest under the Development Agreement;

 

(e) all of Seller’s interest under the Service Contracts and the Licenses and
Permits;

 

(f) to the extent assignable or transferable, all of Seller’s interest in
Property names, trade names and telephone numbers used by Seller exclusively in
the operation and identification of the Improvements, but expressly excluding
the names of Seller and its Affiliates and all derivations thereof;

 

(g) to the extent assignable or transferable, all of Seller’s interest in all
other intangible rights and other interests, privileges and appurtenances
related to or used exclusively in connection with the use, ownership, occupancy
or operation of the Real Property or the Improvements;

 

(h) the Records and Plans, but only to the extent such Records and Plans are in
Seller’s Control; and

 

(i) all of Seller’s interest under all assignable warranties relating to any of
the Improvements.

 

Section 2.2 Indivisible Economic Package. Purchaser has no right to purchase,
and Seller has no obligation to sell, less than all of the Property, it being
the express agreement and understanding of Purchaser and Seller that, as a
material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.

 

Section 2.3 Special Termination Right. Notwithstanding any other provision of
this Agreement, Seller shall have the right to terminate this Agreement by
written notice of such termination given to Purchaser on or before the date that
is three (3) months after the Effective Date, in the event Seller determines, in
its discretion, that it is not prudent to proceed with the development of new
buildings on Seller’s University District campus in Seattle, Washington.
Otherwise, Seller’s right to terminate this Agreement pursuant to this
Section 2.3 shall automatically lapse. If Seller terminates this Agreement
pursuant to the preceding sentence,

 

-7-



--------------------------------------------------------------------------------

(i) Title Company shall return the Earnest Money Deposit to Purchaser,
(ii) Purchaser shall promptly return the Purchaser’s Information to Seller,
(iii) the parties shall equally share any cancellation charges imposed by the
Title Company (“Cancellation Charges”), (iv) Seller shall reimburse Purchaser
for all out-of-pocket expenses incurred by Purchaser in connection with its
inspection of the Property pursuant to Article V, and (v) this Agreement shall
terminate and be of no further force and effect except for the Termination
Surviving Obligations. Purchaser shall provide Seller with a statement of such
out-of-pocket expenses within ten (10) days after Purchaser’s receipt of
Seller’s notice of termination pursuant to this Section, and Seller shall
reimburse Purchaser for such expenses within ten (10) days after Seller’s
receipt of Purchaser’s statement.

 

Section 2.4 GAC Lease. At the Closing, Purchaser and Seller shall execute and
deliver the GAC Lease.

 

Section 2.5 Microsoft Lease Termination. At the Closing, the parties shall
execute and deliver the Microsoft Lease Termination Agreement.

 

Section 2.6 Data Center Agreement. At the Closing, Microsoft and Seller shall
execute and deliver the Data Center Agreement.

 

ARTICLE III.

CONSIDERATION

 

Section 3.1 Purchase Price. The purchase price for the Property (the “Purchase
Price”) will be Two Hundred Nine Million Five Hundred Thousand and No/100
Dollars ($209,500,000.00) in lawful currency of the United States of America,
payable as provided in Section 3.2.

 

Section 3.2 Method of Payment of Purchase Price. Not later than 3:00 p.m.
Pacific Standard Time on the last business day preceding the Closing Date (the
“Deposit Time”), Purchaser will deposit in escrow with the Title Company the
Purchase Price (subject to adjustments described in Section 10.5), together with
all other costs and amounts to be paid by Purchaser at Closing pursuant to the
terms of this Agreement, by Federal Reserve wire transfer of immediately
available funds to an account to be designated by the Title Company. On the
Closing Date: (a) Purchaser will direct and instruct the Title Company to
(i) pay to Seller by Federal Reserve wire transfer of immediately available
funds to an account to be designated by Seller, the Purchase Price (subject to
adjustments described in Section 10.5), less any costs or other amounts to be
paid by Seller at Closing pursuant to the terms of this Agreement, and (ii) pay
to all appropriate payees the other costs and amounts to be paid by Purchaser at
Closing pursuant to the terms of this Agreement; and (b) Seller will cause the
Title Company to pay to all appropriate payees, out of the proceeds of Closing
payable to Seller, all costs and amounts to be paid by Seller at Closing
pursuant to the terms of this Agreement.

 

Section 3.3 Independent Consideration. Contemporaneously with the execution and
delivery of this Agreement, Purchaser has paid to Seller as further
consideration for this Agreement, in cash, the sum of $100.00 (the “Independent
Consideration”), in addition to the Earnest Money Deposit and the Purchase Price
and independent of any other consideration

 

-8-



--------------------------------------------------------------------------------

provided hereunder, which Independent Consideration is fully earned by Seller
and is not refundable under any circumstances.

 

ARTICLE IV.

EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS

 

Section 4.1 The Deposit. Within five (5) Business Days after the Effective Date,
Purchaser shall deposit the Earnest Money Note with the Title Company. If
Purchaser does not exercise its right to terminate this Agreement pursuant to
Section 5.5 hereof, then on or before the expiration of the Inspection Period,
Purchaser shall deposit cash in the amount of Four Million and No/100 Dollars
($4,000,000) with Title Company in payment of the Earnest Money Note, and the
Earnest Money Note shall be returned to Purchaser. The Earnest Money Note and
the cash deposited in payment thereof (together with any interest earned
thereon, are referred to herein as the “Earnest Money Deposit”, which will be
held in escrow by the Title Company and disbursed pursuant to the terms of this
Agreement. Failure to deposit the Earnest Money Note or cash in payment thereof
in accordance with the terms hereof shall result in the termination of this
Agreement.

 

Section 4.2 Escrow Instructions. Article IV constitutes the escrow instructions
to the Title Company with regard to the Earnest Money Deposit and the Closing
(the “Escrow Instructions”). By its execution of the joinder attached hereto,
the Title Company agrees to be bound by the provisions of this Article IV. If
any requirements relating to the duties or obligations of the Title Company
hereunder are not acceptable to the Title Company, or if the Title Company
requires additional instructions, the parties agree to make such deletions,
substitutions and additions to the Escrow Instructions as Purchaser and Seller
hereafter mutually approve in writing, provided that neither party shall be
obligated to make any such deletions, substitutions or additions that
substantially alter this Agreement or its intent. In the event of any conflict
between this Agreement and such additional escrow instructions, this Agreement
will control.

 

Section 4.3 Documents Deposited into Escrow. On or before the date that is one
(1) business day prior to the Closing Date, Purchaser will deliver in escrow to
the Title Company the funds and documents described and provided for in
Section 10.3 below and (c) Seller will deliver in escrow to the Title Company
the documents described and provided for in Section 10.4 below.

 

Section 4.4 Close of Escrow. On the Closing Date, when Purchaser and Seller have
delivered the documents required by Section 4.3, the Title Company will:

 

(a) If applicable and when required, file with the Internal Revenue Service
(with copies to Purchaser and Seller) the reporting statement required under
Section 6045(e) of the Internal Revenue Code of 1986 (the “Code”) and
Section 4.7;

 

(b) Insert the applicable Closing Date as the date of any document delivered to
the Title Company undated, and assemble counterparts into single instruments;

 

(c) Disburse to Seller, by wire transfer to Seller of immediately available
federal funds by 10:00 a.m. Pacific Standard Time on the Closing Date, in
accordance with wiring instructions to be obtained by the Title Company from
Seller, all sums to be received by

 

-9-



--------------------------------------------------------------------------------

Seller from Purchaser at the Closing, comprised of the Purchase Price as
adjusted in accordance with the provisions of this Agreement, less all amounts
paid by the Title Company in satisfaction of any liens or encumbrances on the
Real Property pursuant to the written instructions of Seller or Seller’s
counsel, and less all costs and amounts to be paid by Seller at Closing pursuant
to the terms of this Agreement;

 

(d) Deliver the Deed to Purchaser by causing same to be recorded in the Official
Records;

 

(e) Issue to Purchaser the Title Policy required by Section 6.3 of this
Agreement;

 

(f) Deliver to Seller all documents deposited with the Title Company for
delivery to Seller at the Closing; and

 

(g) Deliver to Purchaser (i) all documents deposited with the Title Company for
delivery to Purchaser at the Closing and (ii) any funds deposited by Purchaser
in excess of the amount required to be paid by Purchaser pursuant to this
Agreement.

 

Section 4.5 Maintenance of Confidentiality by Title Company. Except as may
otherwise be required by law or by this Agreement, Title Company will maintain
in strict confidence and not disclose to anyone the existence of this Agreement,
the identity of the parties hereto, the amount of the Purchase Price, the
provisions of this Agreement or any other information concerning the
transactions contemplated hereby, without the prior written consent of Purchaser
and Seller (which may be withheld in either party’s sole and absolute
discretion).

 

Section 4.6 Investment of Earnest Money Deposit. When cash has been deposited
with Title Company in payment of the Earnest Money Note, Title Company will
invest and reinvest the Earnest Money Deposit, at the instruction and sole
election of Purchaser, only in (a) bonds, notes, Treasury bills or other
securities constituting direct obligations of, or guaranteed by the full faith
and credit of, the United States of America, and in no event maturing beyond
Closing Date, or (b) an interest-bearing account at a commercial bank acceptable
to Seller, Purchaser and the Title Company. The investment of the Earnest Money
Deposit will be at the sole risk of Purchaser and no loss on any investment will
relieve Purchaser of its obligations to pay to Seller as liquidated damages the
amount of the Earnest Money Deposit as provided in Section 13.2, or of its
obligation to pay the Purchase Price. All interest earned on the Earnest Money
Deposit will be the property of Purchaser and will be reported to the Internal
Revenue Service as income. Purchaser will provide the Title Company with a
taxpayer identification number and will pay all income taxes due by reason of
interest accrual on the Earnest Money Deposit.

 

Section 4.7 Designation of Reporting Person. Title Company shall comply with all
applicable federal, state and local reporting and withholding requirements
relating to the close of the transactions contemplated herein. Without limiting
the foregoing, pursuant to Section 6045 of the Code, Title Company shall be
designated the “closing agent” hereunder and shall be solely responsible for
complying with the Tax Reform Act of 1986 with regard to reporting all
settlement information to the Internal Revenue Service.

 

-10-



--------------------------------------------------------------------------------

ARTICLE V.

INSPECTION OF PROPERTY

 

Section 5.1 Entry and Inspection.

 

(a) Subject to the provisions of this Section 5.1 and the obligations set forth
in Section 5.3, from and after the Effective Date until 3:00 p.m. Pacific
Standard Time on the date that is thirty (30) days after the Effective Date (the
“Inspection Period”), Seller will permit Purchaser and its employees and
authorized agents, representatives, contractors and consultants (the “Licensee
Parties”) to enter upon the Real Property at all reasonable times during normal
business hours to perform any inspections, investigations, studies, tests,
evaluations and assessments of the Property (including, but not limited to,
physical, structural, mechanical, architectural, engineering, soils,
geotechnical, and environmental / asbestos tests (generally, “Inspections”) as
Purchaser deems necessary, appropriate or prudent in any respect and for all
purposes in connection with Purchaser’s acquisition of the Property and the
consummation of the transaction contemplated by this Agreement. Purchaser shall
notify Seller of the intention of Purchaser or any Licensee Party to enter the
Real Property at least two (2) business days prior to such intended entry and
specify the intended purpose therefor and the Inspections contemplated to be
made and/or the service provider, Authorities, or any other person with whom
Purchaser or any Licensee Party contemplates communicating. At Seller’s option,
Seller or its employees or authorized agents, representatives, contractors or
consultants (the “Seller Representatives”) may be present for any such entry or
Inspection. With respect to any Inspection that will require excavations,
borings, drilling, removal or demolition of any portion of the Property, or any
other invasive activities on the Property (generally, “Invasive Testing”),
Purchaser shall submit to Seller a written plan describing such Invasive Testing
in reasonable detail (an “Invasive Testing Plan”) for Seller’s written approval,
which approval may not be unreasonably withheld or delayed. Purchaser may not
proceed with any Invasive Testing unless Seller has expressly approved in
writing the relevant Invasive Testing Plan, and Purchaser shall conduct all
Invasive Testing in compliance with the Invasive Testing Plan approved by
Seller. Seller shall have the right to have a Seller Representative observe any
testing activities and to request and receive split samples of any materials
collected for analysis by Purchaser or any Licensee Party; provided, however,
that Purchaser’s sole responsibility shall be to notify Seller when Purchaser’s
testing activities will be taking place, and Seller shall be solely responsible
for causing a Seller Representative to be present to observe and/or to request
and receive split material samples. Purchaser Party shall repair any damage to
the Property caused by any such Invasive Testing and restore it to its
pre-existing condition promptly after any Invasive Testing, but in no event
later than five (5) days after any disturbance or damage occurs.

 

(b) Solely as an accommodation to Purchaser in connection with Purchaser’s
contemplated ownership and operation of the Property following the Closing and
provided Purchaser has not exercised its right to terminate this Agreement
pursuant to Section 5.5, Purchaser shall have the right, after the expiration of
the Inspection Period, to continue to perform Inspections regarding the Property
provided that Purchaser complies with the provisions of this Agreement.

 

(c) Subject to the obligations set forth in Section 5.3 below, the Licensee
Parties shall have the right to communicate directly with Authorities for any
good faith

 

-11-



--------------------------------------------------------------------------------

reasonable purpose in connection with the transaction contemplated by this
Agreement; provided, however, Purchaser shall provide Seller notice at least two
(2) business days prior to Purchaser communicating with any Authorities
regarding the Property and Seller shall have the right to participate in any
such communications.

 

Section 5.2 Document Review.

 

(a) Purchaser expressly acknowledges and confirms that during the Inspection
Period and, if this Agreement is not terminated, thereafter (but subject to
Section 5.1 and this Section 5.2), Purchaser and the Licensee Parties shall
have, the right to review, inspect, examine, analyze, verify and photocopy, at
either the office of Seller, Seller’s property manager or at the Real Property,
all agreements, contracts, documents, information, reports, books, records and
other materials pertinent to the use, ownership, occupancy, or operation of the
Property, except those excluded by the terms of the definition of Records and
Plans, that are in Seller’s Control (collectively, the “Documents”), including,
but not limited to, the following: (i) assessments (special or otherwise) and ad
valorem and personal property tax bills, covering the period of Seller’s
ownership of the Property; (ii) copies of the Service Contracts, the Licenses
and Permits, and the Records and Plans; and (iii) current inventories of the
Personal Property.

 

(b) Purchaser acknowledges that information contained in any and all of the
Documents may be proprietary and confidential in nature (“Confidential
Information”) and that the Documents have been provided to Purchaser solely to
assist Purchaser in determining the feasibility of purchasing the Property.
Subject only to the provisions of Article XII, Purchaser agrees not to disclose
any Confidential Information to any party outside of Purchaser’s organization
other than its attorneys, partners, accountants, lenders, investors, or any
Licensee Parties who need to know such Confidential Information for the purpose
of giving advice to Purchaser with respect to the transactions contemplated by
this Agreement (collectively, the “Permitted Outside Parties”). Purchaser
further agrees that within its organization, or as to the Permitted Outside
Parties, the Confidential Information will be disclosed and exhibited only to
those persons within Purchaser’s organization or to those Permitted Outside
Parties who are responsible for determining the feasibility of Purchaser’s
acquisition of the Property. Purchaser agrees not to divulge any Confidential
Information except in strict accordance with the confidentiality standards set
forth in this Section 5.2 and Article XII. In permitting Purchaser and the
Permitted Outside Parties to review the Confidential Information to assist
Purchaser, Seller has not waived any privilege or claim of confidentiality with
respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by Seller and
any such claims are expressly rejected by Seller and waived by Purchaser and the
Permitted Outside Parties, for whom, by its execution of this Agreement,
Purchaser is acting as an agent with regard to such waiver. Notwithstanding any
of the foregoing, Confidential Information shall not include (i) information
that is obtained by Purchaser from a third person who is not prohibited from
transmitting the information to Purchaser, (ii) information that is available to
the general public, or (iii) information that is independently developed by
Purchaser without reliance on any Confidential information. This Section 5.2(b)
shall survive any termination of this Agreement but shall not survive the
Closing.

 

(c) Purchaser will use commercially reasonable efforts to return to Seller all
copies Purchaser has made of the Documents and all copies of any studies,
reports or test results

 

-12-



--------------------------------------------------------------------------------

regarding any part of the Property obtained by Purchaser, before or after the
execution of this Agreement, in connection with Purchaser’s inspection of the
Property, excluding (i) any proprietary documents or information (such as
internally prepared valuations, projections or budgets or other analyses of the
Property) and (ii) any attorney-client communications or other information which
Purchaser is contractually or otherwise legally bound to a third party to keep
confidential (collectively, “Purchaser’s Information”) not later than ten (10)
Business Days following the time this Agreement is terminated for any reason.
Any obligation to return Purchaser’s Information shall be subject to any legal
requirement by which Purchaser may be bound to retain file copies and shall not
require the return of any internal analysis of the Documents; provided, however,
that to the extent such analysis reflects any Confidential Information,
Purchaser will not divulge any such analysis except in strict accordance with
the confidentiality standards set forth in this Section 5.2 and Article XII.

 

(d) Purchaser acknowledges that some of the Documents may have been prepared by
third parties and may have been prepared prior to Seller’s ownership of the
Property. Purchaser hereby acknowledges that, except as expressly provided in
Section 8.1 below, Seller has not made and does not make any representation or
warranty regarding the truth, accuracy or completeness of the Documents or the
sources thereof, Seller has not undertaken any independent investigation as to
the truth, accuracy or completeness of the Documents, and Seller is providing
the Documents solely as an accommodation to Purchaser.

 

(e) Notwithstanding any provision of this Agreement to the contrary, no
termination of this Agreement will terminate Purchaser’s obligations pursuant to
this Section 5.2.

 

Section 5.3 Entry and Inspection Obligations.

 

(a) Purchaser agrees that in entering upon the Property and conducting any
Inspections, Purchaser and the other Licensee Parties will not: (i) unreasonably
disturb the Occupants or unreasonably interfere with their use of the Property;
(ii) unreasonably or materially interfere with the operation and maintenance of
the Real Property or Improvements; (iii) damage any part of the Property or any
personal property owned or held by any Occupant or any other person or entity
(except for such damage incident to Purchaser’s or any Licensee Parties’
activities on the Property that is repaired by Purchaser); (iv) injure or
otherwise cause bodily harm to Seller or any Occupant, or to any of their
respective agents, guests, invitees, contractors and employees, or to any other
person or entity; (v) permit any liens to attach to the Real Property by reason
of the exercise of Purchaser’s rights under this Article V; (vi) communicate
with any Occupants, Authorities, or service providers without prior written
notice as provided in this Article V; or (vii) reveal or disclose any
Confidential Information concerning the Property and the Documents to anyone
outside Purchaser’s organization, except in accordance with the confidentiality
standards set forth in Section 5.2(b) and Article XII. Purchaser will:
(x) maintain commercial general liability insurance in an amount not less than
$5,000,000 covering any accident arising in connection with the presence of
Purchaser or the other Licensee Parties on the Real Property or the
Improvements, and deliver a certificate of insurance verifying such coverage to
Seller prior to entry upon the Real Property or Improvements; (y) promptly pay
when due the costs of all entry and Inspections done with regard to the
Property; and (z) promptly repair any damage to the Real Property and
Improvements caused by any such entry upon the Real Property.

 

-13-



--------------------------------------------------------------------------------

(b) Purchaser hereby indemnifies, defends and holds Seller and its partners,
agents, employees, lenders, successors and assigns harmless from and against any
and all liens, claims, causes of action, damages, liabilities, demands, suits,
obligations to third parties, together with all losses, penalties, fines, costs
and expenses relating to any of the foregoing (including but not limited to
court costs and reasonable attorneys’ fees) (generally, “Claims”) arising out of
any inspections, investigations, examinations, sampling or tests conducted by
Purchaser or any Licensee Party, whether prior to or after the date hereof, or
as a result of any violation of the provisions of this Section 5.3; provided,
however, that Purchaser’s indemnity hereunder shall not include any Claims
resulting from the discovery of pre-existing conditions at the Property except
to the extent such condition is aggravated by an act of Purchaser or any
Licensee Party as a result of the Inspections.

 

(c) Notwithstanding any provision of this Agreement to the contrary, neither the
Closing nor a termination of this Agreement will terminate Purchaser’s
obligations pursuant to this Section 5.3.

 

Section 5.4 Data Center Agreement. During the Inspection Period, Seller and
Purchaser shall attempt to agree upon the form of an agreement between Seller
and Purchaser (the “Data Center Agreement”) relating to (i) easements benefiting
and burdening the Real Property and the Data Center Property, (ii) the
Covenants, (iii) the Development Agreement, (iv) the Trip Cap Agreement as it
relates to the Data Center Property, (v) a right of first offer in favor of
Purchaser for the Data Center Property, and (vi) other matters relating to the
separate ownership of the Real Property and the Data Center Property. If the
parties are unable to agree on the form of the Data Center Agreement by the
expiration of the Inspection Period, either party may, by written notice to the
other, terminate this Agreement. If either party so terminates this Agreement,
then the Title Company shall return the Earnest Money Note to Purchaser,
Purchaser shall promptly return the Purchaser’s Information to Seller in
accordance with Section 5.3, Seller and Purchaser shall equally share any
Cancellation Charges, and this Agreement shall terminate and be of no further
force or effect except for the Termination Surviving Obligations.

 

Section 5.5 Termination Right. Purchaser, in its sole and absolute discretion,
prior to the expiration of the Inspection Period, may elect to terminate this
Agreement and its obligations hereunder for any reason or no reason, without
further liability except for the Termination Surviving Obligations. If Purchaser
gives Seller written notice prior to the expiration of the Inspection Period
that it is not removing its inspection contingency, then the Title Company shall
return the Earnest Money Note to Purchaser, Purchaser shall promptly return the
Purchaser’s Information to Seller in accordance with Section 5.3, Seller and
Purchaser shall equally share any Cancellation Charges, and this Agreement shall
terminate and be of no further force or effect except for the Termination
Surviving Obligations. Otherwise, Purchaser’s right to terminate this Agreement
pursuant to this Section 5.5 shall automatically lapse.

 

Section 5.6 Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS
BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER, THIS AGREEMENT REFLECTS THE MUTUAL
AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER WILL CONDUCT DURING THE
INSPECTION PERIOD ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER THAN
THE MATTERS REPRESENTED IN SECTION 8.1 HEREOF OR THE DOCUMENTS DELIVERED BY

 

-14-



--------------------------------------------------------------------------------

SELLER AT CLOSING, BY WHICH ALL OF THE FOLLOWING PROVISIONS OF THIS SECTION 5.6
ARE LIMITED, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER
DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF
SELLER’S AGENTS OR REPRESENTATIVES. SELLER SPECIFICALLY DISCLAIMS ANY
REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO PURCHASER AND NO WARRANTIES
OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, MAY BE
RELIED UPON BY PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF ANY PORTION OF THE
PROPERTY, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (d) THE FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND
(e) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH
GOVERNMENTAL REGULATIONS, IT BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER
THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE DOCUMENTS DELIVERED
BY SELLER AT CLOSING, THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO PURCHASER
IN ITS PRESENT CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”, WITH ALL
FAULTS. PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND
SOPHISTICATED PURCHASER OF REAL ESTATE, AND THAT IT IS RELYING SOLELY ON ITS OWN
EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTY. DURING
THE INSPECTION PERIOD, PURCHASER WILL CONDUCT SUCH INDEPENDENT INSPECTIONS OF
THE PROPERTY AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY, INCLUDING, BUT
NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND WILL RELY
UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE LIMITED MATTERS
REPRESENTED BY SELLER IN SECTION 8.1 HEREOF OR THE DOCUMENTS DELIVERED BY SELLER
AT CLOSING) OR OF ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY OF SELLER.
PURCHASER ACKNOWLEDGES THAT ALL INFORMATION OBTAINED OR THAT WILL BE OBTAINED BY
PURCHASER WAS OR WILL BE OBTAINED FROM A VARIETY OF SOURCES AND SELLER WILL NOT
BE DEEMED TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY
OF ANY OF THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER
FURNISHED TO PURCHASER THAT WAS CREATED, PREPARED, COMPILED, OR AUTHORED BY ANY
PERSON OR ENTITY OTHER THAN SELLER OR ANY OF ITS AFFILIATES. EXCEPT AS MAY BE
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR THE DOCUMENTS DELIVERED BY
SELLER AT CLOSING, UPON CLOSING, PURCHASER WILL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND SELLER
WILL SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL ACCEPT THE PROPERTY, “AS
IS, WHERE IS,” WITH ALL FAULTS. PURCHASER FURTHER ACKNOWLEDGES AND

 

-15-



--------------------------------------------------------------------------------

AGREES THAT SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED
BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE
SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN. PURCHASER, WITH
PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN
THIS AGREEMENT, AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. PURCHASER
ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH
HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS
SECTION 5.6 WILL EXPRESSLY SURVIVE THE CLOSING, WILL NOT MERGE WITH THE
PROVISIONS OF ANY CLOSING DOCUMENTS AND WILL BE INCORPORATED INTO THE DEED.

 

/s/ CRO

Purchaser’s Initials

 

Section 5.7 Material Defects. Purchaser, on behalf of itself, its successors and
assigns, hereby releases the Seller and its Affiliates, officers, directors,
members, employees, contractors, agents, investment advisors and their
respective successors and assigns (collectively “Indemnitees”) from and against
any and all Claims known or unknown, arising out of, or related in any way to
the condition of the Property, the condition of the structure of the
Improvements or any equipment, systems and appliances related thereto, including
any heating, ventilation, plumbing, electrical and air conditioning systems,
wiring, telecommunications systems, paving, roofing and other such aspects of
the Property, (including without limitation any liability of Indemnitees for
latent defects). The foregoing shall not apply to any Claims based on a breach
of the representations and warranties contained in Section 8.1 or the documents
delivered by Seller at Closing. The provisions of this Section 5.7 shall survive
indefinitely any Closing or termination of this Agreement and shall not be
merged into the Closing documents.

 

Section 5.8 Hazardous Materials Waiver. Except with regard to any liability on
the part of Seller for breach of Seller’s representations and warranties set
forth in Section 8.1 of this Agreement or the documents delivered by Seller at
Closing, Purchaser, on behalf of itself, its successors and assigns, hereby
releases the Indemnitees from and against any and all Claims known or unknown,
arising out of, related in any way to the presence, misuse, use, disposal,
release or threatened release of any Hazardous Substances at the Property and
any liability or Claim related to the Property arising under any Environmental
Laws. Purchaser acknowledges that unknown and unsuspected Hazardous Substances
may hereafter be discovered on or about the Property, and Purchaser knowingly
releases Seller from any and all liability related thereto. The provisions of
this Section 5.8 shall survive indefinitely any Closing or termination of this
Agreement and shall not be merged into the Closing documents.

 

ARTICLE VI.

TITLE AND SURVEY MATTERS

 

Section 6.1 Survey. Seller shall deliver to Purchaser a copy of the survey
prepared by Entranco Engineers in connection with the 2003 Binding Site Plan,
and any later survey of the

 

-16-



--------------------------------------------------------------------------------

Property in Seller’s possession. Purchaser has ordered an update of the Entranco
survey from W&H Pacific (collectively the “Survey”).

 

Section 6.2 Title Commitment.

 

(a) Purchaser has requested the Title Company to furnish to Purchaser and Seller
a preliminary report (the “Commitment”) for an owner’s policy of title insurance
in ALTA form, together with legible copies of all documents referenced as
exceptions therein (the “Title Documents”).

 

(b) Purchaser shall have until 3:00 p.m. Pacific Standard Time on the date
ten (10) days after the Effective Date to object in writing to any exceptions or
matters shown on or disclosed by the Commitment, the Title Documents or the
Survey (individually, a “Title Objection” and collectively, the “Title
Objections”). Unless Purchaser shall timely object to any exceptions or matters
shown on or disclosed by the Commitment, the Title Documents, or the Survey, all
such exceptions and matters shall be deemed to constitute additional Permitted
Exceptions. Seller may elect (but, subject to Section 6.2(c), shall not be
obligated) to remove or cause to be removed, or insured over, at Seller’s
expense, any Title Objections, and shall be entitled to a reasonable adjournment
of the Closing (not to exceed thirty (30) days) for the purpose of such removal,
which removal shall be deemed effected by the issuance of title insurance, in
form and substance acceptable to Purchaser, eliminating or insuring against the
effect of the Title Objections. Seller shall notify Purchaser in writing within
five (5) Business Days after receipt of Purchaser’s notice of Title Objections
whether Seller elects to remove or attempt to obtain title insurance endorsing
over the same. If Seller fails to provide such notice, Seller shall be deemed to
have elected not to cure such Title Objections. If Seller elects not to remove
or endorse over one or more Title Objections, Purchaser may terminate this
Agreement as provided in Section 5.5. If Seller elects to remove or attempt to
obtain title insurance endorsing over the Title Objections and Seller does not
remove or endorse over any Title Objections in a manner reasonably acceptable to
Purchaser prior to the Closing, then, Purchaser may either (i) terminate this
Agreement by giving written notice of such termination to Seller and the Title
Company, in which event the Title Company shall return the Earnest Money Deposit
(and any interest accrued thereon) to Purchaser, Purchaser shall promptly return
the Purchaser’s Information to Seller in accordance with Section 5.3(c), the
parties shall equally share the Cancellation Charges) and thereafter the parties
shall have no further rights or obligations hereunder except for the Termination
Surviving Obligations; or (ii) waive such Title Objections, in which event such
Title Objections shall be deemed additional Permitted Exceptions and the Closing
shall occur as herein provided without any reduction of or credit against the
Purchase Price. Purchaser shall be deemed to have elected to waive such Title
Objections pursuant to clause (ii) of the preceding sentence in the event
Purchaser has not terminated this Agreement pursuant to clause (i) of the
preceding sentence within two (2) business days after Purchaser receives notice
that such Title Objections will not be cured to Purchaser’s reasonable
satisfaction.

 

(c) Notwithstanding any provision of this Section 6.2 to the contrary, Seller
will be obligated to cure exceptions to title to the Property relating to
(i) liens and security interests securing loans obtained by Seller, (ii) any
other monetary liens or security interests not created by Purchaser, (iii) all
taxes and assessments due and payable for any period prior to the

 

-17-



--------------------------------------------------------------------------------

Closing, and (iv) all exceptions or matters created by Seller after the
effective date of this Agreement without the prior written consent of Purchaser
(which consent may be withheld in Purchaser’s sole and absolute discretion). If,
prior to the Closing, Seller does not remove any of the foregoing exceptions,
then Purchaser may (x) terminate this Agreement by delivering written notice of
such termination to Seller and the Title Company, in which event the Title
Company shall return the Earnest Money Deposit (and any interest accrued
thereon) to Purchaser, Purchaser shall return the Purchaser’s Information to
Seller in accordance with Section 5.3(c), the parties shall equally share the
Cancellation Charges and thereafter the parties shall have no further rights or
obligations hereunder except for the Termination Surviving Obligations;
(y) waive Seller’s performance hereunder, in which event such exceptions shall
be deemed additional Permitted Exceptions and the Closing shall occur as herein
provided, without any reduction of or credit against the Purchase Price except
that if the exception not removed is a lien described in this subsection (c)(i),
(ii), or (iii), Purchaser shall be entitled to a credit against the Purchase
Price in the amount of such lien, or (z) seek specific performance of this
Agreement.

 

Section 6.3 Title Insurance. At Closing, the Title Company shall issue to
Purchaser or be irrevocably committed to issue to Purchaser an ALTA Extended
Coverage Owner’s Policy of Title Insurance in the amount of the Purchase Price,
insuring fee simple title to the Real Property and the Improvements is vested in
Purchaser in the form of, and with the endorsements contained in, the
Commitment, subject only to the Permitted Exceptions (the “Title Policy”).
Purchaser, at Purchaser’s expense, shall be entitled to request that the Title
Company provide such endorsements to the Title Policy as Purchaser may require,
provided that the Closing shall not be delayed as a result of Purchaser’s
request for such endorsements.

 

ARTICLE VII.

INTERIM OPERATING COVENANTS

 

Section 7.1 Interim Operating Covenants. Seller covenants to Purchaser that
Seller will:

 

(a) Operations. From the Effective Date until Closing, continue to operate,
manage and maintain the Improvements in the ordinary course of Seller’s business
and substantially in accordance with Seller’s practice as of the Effective Date,
subject to ordinary wear and tear and further subject to Article IX of this
Agreement.

 

(b) Maintain Insurance. From the Effective Date until Closing, maintain fire and
extended coverage insurance on the Property in the amount of the full
replacement cost thereof which is at least equivalent in all material respects
to the insurance policies covering the Real Property and the Improvements as of
the Effective Date.

 

(c) Leases. From the Effective Date until Closing, not enter into any new leases
or any amendments, expansions or renewals of any lease, other than the Microsoft
Lease, and not accept any rent from any tenant for more than one (1) month in
advance of its due date without the prior written consent of Purchaser, which
consent will be deemed given unless written objection thereto is given within
five (5) Business Days after receipt of the relevant written information.
Purchaser’s consent may be withheld in Purchaser’s sole and absolute discretion.

 

-18-



--------------------------------------------------------------------------------

(d) Service Contracts. From the Effective Date until Closing, not enter into any
service agreement, maintenance contract, equipment leasing agreement, or other
contract for the provision of labor, services, materials or supplies, unless
such agreement or contract is terminable on not more than thirty (30) days
notice without penalty or unless Purchaser consents thereto in writing, which
consent will not be unreasonably withheld, delayed or conditioned.

 

(e) Personal Property. From the Effective Date until Closing, not transfer or
remove any Personal Property from the Improvements except for the purpose of
repair or replacement thereof, provided, that, such repair or replacement is
completed at Seller’s cost prior to the Closing and any Personal Property so
replaced is replaced with such Personal Property of a like kind and at least
equal value to the Personal Property replaced.

 

(f) Notices. To the extent received by Seller, from the Effective Date until
Closing, promptly deliver to Purchaser copies of written default notices,
notices of lawsuits and notices of violations of Governmental Regulations
affecting the Property.

 

(g) Comply with Governmental Regulations. From the Effective Date until Closing,
not take any action that Seller knows would result in a failure to comply in all
material respects with all Governmental Regulations applicable to the Property,
it being understood and agreed, however, that prior to Closing, (i) Seller will
have the right to contest any such Governmental Regulations, and (ii) Seller
shall have no obligation to make any improvements or complete any modifications
to the Real Property or Improvements or expend any funds with respect to such
improvements or modifications or to effect compliance with any Governmental
Regulations.

 

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

 

Section 8.1 Seller’s Representations and Warranties. The following constitute
the sole representations and warranties of Seller. Subject to the limitations
set forth in Article XVI of this Agreement, Seller represents and warrants to
Purchaser the following as of the Effective Date:

 

(a) Due Formation and Authorization. Seller is duly organized and validly
existing under the laws of the state of its formation and has all requisite
power, authority and legal right to execute, deliver and perform the terms of
this Agreement. This Agreement has been duly authorized by all necessary action
on Seller’s part and constitutes valid and legally binding obligations of Seller
enforceable in accordance with their respective terms.

 

(b) Consent. No consent, approval or authorization by any individual or entity
or any court, administrative agency or other governmental authority is required
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement by Seller other
than those consents, approvals and authorizations which shall be obtained by
Seller prior to Closing. The consummation of the transactions contemplated by
this Agreement will not result in a breach of, or constitute a default under,
any mortgage, deed of trust, bank loan, credit agreement or other instrument to
which Seller is a party or by which Seller may be bound or affected.

 

-19-



--------------------------------------------------------------------------------

(c) Suits and Proceedings. To Seller’s knowledge and except as listed in
Exhibit E, there are no legal actions, suits, or similar proceedings pending, or
threatened, against Seller or the Property.

 

(d) Leases. There are no leases affecting the Property other than the Microsoft
Lease and the rooftop agreement with respect to the Olympic Building. Except for
Purchaser as tenant under the Microsoft Lease, and Seller or Affiliates of
Seller, no other party has the right to occupy any portion of the Property other
than licensees of Seller or its Affiliates pursuant to licenses terminable by
Seller or such Affiliates on not more than thirty (30) days’ notice and the
rooftop agreement with respect to the Olympic Building.

 

(e) Service Contracts. Attached as Exhibit C is, to Seller’s knowledge, a
complete and accurate schedule of all Service Contracts affecting the Property
to which Seller is a party or by which it or, the Property is bound as of the
date hereof.

 

(f) No Violations. Seller has not received any written notification from an
Authority that the Property is (and Seller has no knowledge that the Property
is) in material violation of any applicable fire, health, building, use,
occupancy or zoning laws or any other Governmental Regulation.

 

(g) Insolvency. No attachments, execution proceedings, assignments for the
benefit of creditors, insolvency, or other similar proceedings are pending and
served, or, to Seller’s Knowledge, threatened, against Seller or the Property.

 

(h) Environmental. Except as shown in any environmental reports covering the
Real Property and Improvements and any other Documents delivered or otherwise
made available to Purchaser pursuant to Section 5.2(a), to Seller’s Knowledge,
Seller has not received prior to the Effective Date written notice from any
Authorities, and, to Seller’s Knowledge, the Real Property and Improvements are
not in violation of any Environmental Law which violations have not been
corrected.

 

(i) Bankruptcy. Seller has not made a general assignment for the benefit of
creditors nor been adjudicated a bankrupt or insolvent, nor has a receiver,
liquidator, or trustee for any of Seller’s properties (including the Property)
been appointed or a petition filed by or against Seller for bankruptcy,
reorganization, or arrangement pursuant to the Federal Bankruptcy Act or any
similar Federal or state statute, or any proceeding instituted for the
dissolution or liquidation of Seller.

 

(j) Condemnation. To Seller’s knowledge, no condemnation or other taking by
eminent domain of the Property or any portion thereof has been instituted
affecting the Property or any portion thereof or its use. Section 9.3 hereof
shall govern the parties’ rights and remedies in the event any condemnation or
eminent domain proceedings are instituted after the Effective Date.

 

(k) Insurance. To Seller’s Knowledge, Seller has not received from any insurance
company or any board of fire underwriters any letter of non-insurance citing a
non-insurable condition at the Property which has not been remedied.

 

-20-



--------------------------------------------------------------------------------

If prior to Closing either party to this Agreement (each, a “Party”) comes to
have actual knowledge of a fact or circumstance, that would render a
representation or warranty by Seller herein inaccurate in any material respect,
when made, that Party shall promptly advise the other Party thereof in writing.
Upon receiving or giving such notification, Seller shall have the right take
such action as shall be necessary in order to correct the representation or
warranty which was incorrect. If Seller fails to notify Purchaser within ten
(10) days after receiving Purchaser’s notice or giving Purchaser such notice
that Seller intends to take such action, then Purchaser’s sole remedy shall be
to terminate this Agreement by notice to Seller given within five (5) Business
Days after the expiration of such ten (10) day period, in which case Purchaser
shall be entitled to the return of the Deposit; otherwise, Purchaser shall be
deemed to have waived any right to terminate this Agreement or to recover from
Seller on account of such incorrectness.

 

Section 8.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller the following:

 

(a) Due Formation and Authorization. Purchaser is duly organized and validly
existing under the laws of the state of its formation is qualified to do
business in the State of Washington and has all requisite power, authority and
legal right to execute, deliver and perform the terms of this Agreement. This
Agreement constitutes valid and legally binding obligations of Purchaser
enforceable in accordance with their respective terms.

 

(b) Non-Contravention. The execution and delivery of this Agreement and all
other documents to be delivered prior to or at the Closing by Purchaser and the
consummation by Purchaser of the transactions contemplated hereby and thereby
will not violate any Governmental Regulations or any judgment, order,
injunction, decree, regulation or ruling of any court or Authority or conflict
with, result in a breach of, or constitute a default under the organic documents
of Purchaser, any note or other evidence of indebtedness, any mortgage, deed of
trust or indenture, or any lease or other material agreement or instrument to
which Purchaser is a party or by which it is bound.

 

(c) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.

 

ARTICLE IX.

CONDEMNATION AND CASUALTY

 

Section 9.1 Significant Casualty. If, prior to the Closing Date, all or a
Significant Portion of the Real Property and Improvements are destroyed or
damaged by fire or other casualty, Seller will notify Purchaser of such casualty
and Purchaser will have the option to elect either: (x) to proceed with this
transaction and Closing in accordance with this Agreement notwithstanding such
damage or destruction, in which event Seller will have no obligation to repair
such damage or destruction, and the Closing shall occur as otherwise provided in
this Agreement; in such case, Seller shall assign to Purchaser upon the Closing
all insurance proceeds paid or payable to Seller in connection with such
occurrences, other than proceeds expended prior to Closing in restoration and
repair undertaken by Seller in its reasonable discretion and

 

-21-



--------------------------------------------------------------------------------

any proceeds of business interruption or rent continuation insurance applicable
to the period prior to Closing, and Purchaser shall receive a credit against the
Purchase Price equal to the amount of any deductible under Seller’s insurance
applicable to such occurrences; or (y) to terminate this Agreement. Purchaser’s
failure to deliver either of such notices to Seller and Title Company within
such five (5) business day period shall constitute Purchaser’s election to
terminate this Agreement under clause (y) above. If this Agreement is terminated
under clause (x) above, the Earnest Money Deposit and all interest accrued
thereon will be returned to Purchaser, the parties shall equally share the
Cancellation Charges, and thereafter neither Seller nor Purchaser will have any
further rights or obligations to the other hereunder except with respect to the
Termination Surviving Obligations.

 

Section 9.2 Casualty of Less Than a Significant Portion. If less than a
Significant Portion of the Property is damaged as aforesaid, then Seller shall
have no obligation to repair such damage or destruction, and the Closing
nevertheless shall occur as otherwise provided for in this Agreement, except
that Seller shall, at Seller’s option, either (A) perform any necessary repairs,
or (B) assign to Purchaser upon the Closing all insurance proceeds paid or
payable to Seller in connection with such occurrences, exclusive of any proceeds
of business interruption or rent continuation insurance applicable to the period
prior to Closing, in which event Purchaser shall receive a credit against the
Purchase Price equal to the amount of any deductible under Seller’s insurance
applicable to such occurrences.

 

Section 9.3 Condemnation of Property. In the event that all or any Significant
Portion of the Property shall be taken in condemnation or under the right of
eminent domain, Seller shall promptly notify Purchaser thereof. Within five
(5) business days after receipt of the foregoing notice, Purchaser shall notify
Seller, electing either: (a) to proceed with this transaction and Closing in
accordance with this Agreement notwithstanding such condemnation; or (b) to
terminate this Agreement. If Purchaser elects to proceed with this transaction
pursuant to clause (a) above, or if there is a taking in condemnation or eminent
domain that does not affect a Significant Portion of the Property, there shall
be no reduction in the Purchase Price and Seller shall (x) deliver to Purchaser
at the Closing, or as soon thereafter as available, any proceeds actually
received by Seller attributable to the Property from such condemnation or
eminent domain proceeding, and (y) transfer and assign to Purchaser any and all
rights Seller may have with respect to payments by or from and with respect to
recovery against any party for damages or compensation relating to the Property
on account of such condemnation or eminent domain proceeding. A failure by
Purchaser to notify Seller in writing within five (5) business days after
receiving written notice of such taking shall be deemed an election to proceed
under clause (b) in this subsection. If Purchaser elects to proceed under clause
(a) in this subsection, Seller shall not compromise, settle or adjust any claims
to such award without Purchaser’s prior written consent. In the event Purchaser
notifies Seller (or is deemed to have notified Seller) of its election to
terminate this Agreement pursuant to clause (b) above, the Earnest Money Deposit
and all interest accrued thereon will be returned to Purchaser, the parties
shall equally share the Cancellation Charges, and thereafter neither Seller nor
Purchaser will have any further rights or obligations to the other hereunder
except with respect to the Termination Surviving Obligations.

 

-22-



--------------------------------------------------------------------------------

ARTICLE X.

CLOSING

 

Section 10.1 Closing Conditions.

 

Section 10.1.1 Purchaser’s Closing Conditions. Purchaser’s obligation to
consummate the Closing is subject to the following conditions precedent
(“Purchaser’s Closing Conditions”), which conditions may be waived by Purchaser
in writing as its option:

 

(a) All representations and warranties made by Seller in this Agreement shall be
true and correct in all material respects on and as of the Closing Date, as if
made on and as of such date, subject to any updates to the representations of
which Seller notifies Purchaser after the Effective Date pursuant to Section 8.1
hereof.

 

(b) Seller shall have delivered all of the documents required to be delivered by
Seller pursuant to Section 10.4 and shall have performed in all material
respects all of its other obligations, hereunder required to be performed by the
Closing Date and complied with all conditions, required by this Agreement to be
performed or complied with by Seller at or prior to the Closing.

 

In the event the purchase and sale of the Property are not consummated because
any condition precedent to Purchaser’s obligation to close set forth in this
Section 10.1.1 has not been satisfied or waived by Purchaser in writing by the
Closing Date, the Deposit shall be returned to Purchaser, this Agreement shall
terminate and neither party shall have any further rights or obligations
hereunder.

 

Section 10.1.2 Seller’s Conditions to Closing. Seller’s obligation to close the
transactions contemplated by this Agreement is conditioned on all of the
following, any or all of which may be waived by Seller in writing, at its sole
option:

 

(a) All representations and warranties made by Purchaser in this Agreement shall
be true and correct in all material respects on and as of the Closing Date, as
if made on and as of such date; and

 

(b) Purchaser shall have delivered the funds required hereunder, including the
balance of the Purchase Price, and all of the documents required to be executed
by Purchaser and shall have performed in all material respects all of its other
obligations hereunder required to be performed by the Closing Date, and complied
with all conditions, required by this Agreement to be performed or complied with
by Purchaser at or prior to the Closing.

 

Section 10.2 Closing. The Closing of the sale of the Property by Seller to
Purchaser will occur on the Closing Date through the escrow established with the
Title Company. At Closing, the events set forth in this Article X will occur, it
being understood that the performance or tender of performance of all matters
set forth in this Article X are mutually concurrent conditions which may be
waived by the party for whose benefit they are intended.

 

-23-



--------------------------------------------------------------------------------

The Closing Date shall be the later of (i) the date ten (10) Business Days after
the expiration of the Inspection Period, and (ii) the date thirty (30) calendar
days following:

 

(a) Seller receiving an acceptable Master Use Permit Director’s Decision from
the City of Seattle Department of Planning and Development with regard to the
construction of Seller’s new corporate headquarters building in Seattle and the
expiration of administrative and/or judicial appeal proceeds with no appeals
being filed; or

 

(b) In the event of any appeals of the Director’s Decision to the City of
Seattle Hearing Examiner or any subsequent judicial appeal therefrom, the final
resolution of any such appeals to Seller’s satisfaction;

 

but if (a) or (b) has not been satisfied within twelve (12) months after the
Effective Date, then either party shall have the right to terminate this
Agreement, effective ten (10) days after written notice to the other Party
unless (a) or (b) has been so satisfied prior to the end of such ten day period
or Seller waives the protection of this contingency, in which event Closing
shall occur within ten (10) business days thereafter. If either Party terminates
this Agreement pursuant to the preceding sentence, (i) Title Company shall
return the Earnest Money Deposit to Purchaser, (ii) Purchaser shall promptly
return the Purchaser’s Information to Seller, (iii) the parties shall equally
share any Cancellation Charges, (iv) Seller shall reimburse Purchaser for all
out-of-pocket expenses incurred by Purchaser in connection with its inspection
of the Property pursuant to Article V, and (v) this Agreement shall terminate
and be of no further force and effect except for the Termination Surviving
Obligations. Purchaser shall provide Seller with a statement of such
out-of-pocket expenses within ten (10) days after Purchaser’s receipt of
Seller’s notice of termination pursuant to this Section, and Seller shall
reimburse Purchaser for such expenses within ten (10) days after Seller’s
receipt of Purchaser’s statement.

 

Seller shall promptly file, when completed, an application for a MUP for its
proposed new Seattle headquarters building and, subject to the responses thereto
and implications thereof for the other subsequent applications and filings,
diligently pursue all applications for permits and approvals required for the
new Seattle headquarters building, and will, if deemed appropriate and
effective, promptly and diligently contest any appeals described in (b) above.

 

Seller agrees to provide to Purchaser a brief report of the status of such
applications and filings no less frequently than monthly after the Effective
Date.

 

Section 10.3 Purchaser’s Closing Obligations. At least one (1) Business Day
prior to the Closing Date (or at such times as may otherwise be provided
herein), Purchaser, at its sole cost and expense, will deliver the following
items in escrow with the Title Company pursuant to Section 4.3, for delivery to
Seller at Closing as provided herein:

 

(a) The Purchase Price, after all adjustments are made at the Closing as herein
provided, by Federal Reserve wire transfer of immediately available funds, in
accordance with the timing and other requirements of Section 3.2;

 

(b) Two counterparts of the Blanket Conveyance, Bill of Sale, and Assignment and
Assumption substantially in the form attached hereto as Exhibit G (the “Blanket
Conveyance”) duly executed by Purchaser;

 

-24-



--------------------------------------------------------------------------------

(c) Evidence reasonably satisfactory to Title Company that the person executing
the Closing documents on behalf of Purchaser has full right, power, and
authority to do so;

 

(d) Two counterparts of the GAC Lease, duly executed by Purchaser;

 

(e) The Data Center Agreement, duly executed by Purchaser;

 

(f) The Microsoft Lease Termination Agreement duly executed by Purchaser;

 

(g) A replacement bond for the bond delivered by Seller to the City of Redmond
in connection with the water treatment pond on the Property in form sufficient
to allow the redelivery to Seller of its bond; and

 

(h) Such other documents as may be reasonably necessary or appropriate to effect
the consummation of the transactions which are the subject of this Agreement.

 

Section 10.4 Seller’s Closing Obligations. Seller, at its sole cost and expense,
will deliver (y) items (a), (b), (c), (d), (e), (f), (g) and (h) in escrow with
the Title Company pursuant to Section 4.3, and (z) items (i), (j) and (k) to
Purchaser at the Property:

 

(a) A special warranty deed in the form attached hereto as Exhibit H (the
“Deed”), duly executed and acknowledged by Seller conveying to Purchaser the
Real Property and the Improvements subject only to the Permitted Exceptions,
which Deed shall be delivered to Purchaser by the Title Company causing same to
be recorded in the Official Records;

 

(b) Two counterparts of the Blanket Conveyance duly executed by Seller;

 

(c) Two counterparts of the GAC Lease, duly executed by Seller;

 

(d) The Microsoft Lease Termination Agreement, duly executed by Seller;

 

(e) The Data Center Agreement, duly executed by Seller.

 

(f) Counterparts of the real estate excise tax affidavit;

 

(g) A certificate in the form attached hereto as Exhibit I (“Certificate as to
Foreign Status”) certifying that Seller is not a “foreign person” as defined in
Section 1445 of the Code, as well as any form or other document required under
applicable laws to be executed by Seller in connection with any transfer tax
applicable to the transaction contemplated by this Agreement;

 

(h) Such other documents as may be reasonably necessary or appropriate to
effectuate the transaction which are the subject of this Agreement;

 

(i) The Personal Property;

 

(j) All original Licenses and Permits, and Service Contracts in Seller’s
Control; and

 

-25-



--------------------------------------------------------------------------------

(k) All keys to the Improvements in Seller’s Control, identified by lock.

 

Section 10.5 Prorations.

 

(a) Subject to the concurrent proration of amounts due under terms of the
Microsoft Lease, real property taxes and assessments; business improvement
district charges; vault rent; water, sewer and utility charges; amounts payable
under any Service Contracts or other agreements or documents; annual permits
and/or inspection fees (calculated on the basis of the period covered); and any
other expenses of the operation and maintenance of the Property shall all be
prorated as of 11:59 p.m. on the date immediately preceding the Closing Date
(i.e., Purchaser is entitled to the income and responsible for the expenses of
the day of Closing), on the basis of a 365-day year. Excluded from such pro
ratable expenses are all financing costs.

 

Seller and Purchaser hereby agree that if any of the aforesaid prorations and
credits cannot be calculated accurately on the Closing Date or in the case of
rents or other charges received from tenants, such amount have not been
collected, then the same shall be calculated as soon as reasonably practicable
after the Closing Date or the date such amounts have been collected, and either
party owing the other party a sum of money based on such subsequent proration(s)
or credits shall pay said sum to the other party within thirty (30) days
thereafter. Any amounts not paid within such thirty (30) day period shall bear
interest from the date actually received by the payor until paid at the greater
of (i) the rate of ten percent (10%) per annum or (ii) the prime rate (or base
rate) reported from time to time in the “Money Rates” column or section of The
Wall Street Journal as being the base rate on corporate loans at larger United
States money center commercial banks plus two (2) percent. Upon request of
either party, the parties shall provide a detailed and accurate written
statement signed by such party certifying as to the payments received by such
party from tenants from and after Closing and to the manner in which such
payments were applied, and shall make their books and records available for
inspection by the other party during ordinary business hours upon reasonable
advance notice.

 

(b) The provisions of this Section 10.5 shall survive Closing.

 

Section 10.6 Delivery of Real Property. Upon completion of the Closing, Seller
will deliver to Purchaser possession of the Real Property and Improvements,
subject to the Safeco Lease and the Permitted Exceptions.

 

Section 10.7 Costs of Title Company and Closing Costs. Purchaser will pay
(i) all premiums and other costs for the Title Policy in excess of the premium
for a standard owners policy, including, but not limited to, any endorsements
and any mortgagee policy of title insurance, (ii) one-half of the Title
Company’s closing and escrow fees, (iii) the costs associated with any updates
to the Survey commissioned by Purchaser, and (iv) the recording fees required in
connection with the transfer of the Property to Purchaser. Seller will pay
(i) the premium for the Title Policy to the extent of the premium for a standard
coverage policy, (ii) one-half of the Title Company’s closing and escrow fees,
and (iii) the real estate excise tax and the sales/use tax, if any, due with
respect to the Personal Property.

 

-26-



--------------------------------------------------------------------------------

Section 10.8 Microsoft Tenant Improvement Allowance. Any portion of the
“Allowance” described in Section 8.2 of the Microsoft Lease that has not been
disbursed to the tenant under the Microsoft Lease shall be credited to Purchaser
at the Closing.

 

Section 10.9 Post-Closing Delivery of Service Contract Notice. Promptly
following Closing, Seller will deliver to each of the providers under the
Service Contracts being assumed by Purchaser, a letter acknowledging the sale of
the Property to Purchaser and the assignment of the obligations under the
Service Contracts to Purchaser. This Section 10.9 shall survive Closing.

 

ARTICLE XI.

BROKERAGE

 

Section 11.1 Brokers. Seller has agreed to pay to Pacific Real Estate Partners,
Inc. and Secured Capital Corp. (“Brokers”) a real estate commission at Closing
pursuant to a separate written agreement between Seller and Brokers (the “Broker
Agreements”), and Purchaser has agreed to pay a real estate commission to
Trammell Crow Company (“TCC”) pursuant to a separate written agreement between
Purchaser and TCC. Other than as stated in the first sentence of this
Section 11.1, Purchaser and Seller represent to the other that no real estate
brokers, agents or finders’ fees or commissions are due or will be due or arise
in conjunction with the execution of this Agreement or consummation of this
transaction by reason of the acts of such party, and Purchaser and Seller will
indemnify and hereby agree to hold the other party harmless from any brokerage
or finder’s fee or commission claimed by any person asserting his entitlement
thereto at the alleged instigation of the indemnifying party for or on account
of this Agreement or the transactions contemplated hereby. The provisions of
this Article XI will survive any Closing or termination of this Agreement.

 

ARTICLE XII.

CONFIDENTIALITY

 

Section 12.1 Confidentiality. Seller and Purchaser each expressly acknowledges
and agrees that the transactions contemplated by this Agreement and the terms,
conditions, and negotiations concerning the same will be held in the strictest
confidence by each of them and will not be disclosed by either of them except to
their respective legal counsel, accountants, consultants, officers, partners,
directors, investors, members and shareholders, and except and only to the
extent that such disclosure may be necessary for their respective performances
hereunder or as otherwise required by applicable law. Purchaser further
acknowledges and agrees that, unless and until the Closing occurs, all
Confidential Information obtained by Purchaser in connection with the Property
will not be disclosed by Purchaser to any third persons other than the Permitted
Outside Parties without the prior written consent of Seller. Nothing contained
in this Article XII will preclude or limit either party to this Agreement from
disclosing or accessing any information otherwise deemed confidential under this
Article XII in connection with that party’s enforcement of its rights following
a disagreement hereunder, or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
with any Authorities required by reason of the transactions provided for herein
pursuant to an opinion of counsel. The provisions of this Article XII will
survive any termination of this Agreement.

 

-27-



--------------------------------------------------------------------------------

ARTICLE XIII.

REMEDIES

 

Section 13.1 PURCHASER’S REMEDIES. IN THE EVENT THE CLOSING OF THE PURCHASE AND
SALE TRANSACTION PROVIDED FOR HEREIN DOES NOT OCCUR AS HEREIN PROVIDED SOLELY BY
REASON OF MATERIAL DEFAULT OF SELLER, PURCHASER MAY, AS PURCHASER’S SOLE AND
EXCLUSIVE REMEDY, ELECT BY NOTICE DELIVERED TO SELLER WITHIN TEN (10) BUSINESS
DAYS FOLLOWING THE SCHEDULED CLOSING DATE, EITHER OF THE FOLLOWING:

 

(A) TERMINATE THIS AGREEMENT, IN WHICH EVENT: (I) PURCHASER WILL RECEIVE FROM
THE TITLE COMPANY THE EARNEST MONEY DEPOSIT; AND (II) SELLER AND PURCHASER WILL
HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT WITH RESPECT
TO THE TERMINATION SURVIVING OBLIGATIONS; OR

 

(B) PURSUE SPECIFIC PERFORMANCE OF THIS AGREEMENT SO LONG AS ANY ACTION OR
PROCEEDING FOR SPECIFIC PERFORMANCE COMMENCED BY PURCHASER AGAINST SELLER SHALL
BE FILED WITHIN TEN (10) BUSINESS DAYS AFTER THE SCHEDULED CLOSING DATE;
PROVIDED, HOWEVER, IF SPECIFIC PERFORMANCE IS NOT AN AVAILABLE REMEDY HEREUNDER,
THEN PURCHASER’S SOLE REMEDY SHALL BE AS PROVIDED IN SECTION 13.1(A) ABOVE,
EXCEPT THAT IF PURCHASER IS UNABLE TO PURSUE SPECIFIC PERFORMANCE SOLELY BECAUSE
OF SELLER’S SALE OF THE PROPERTY, THEN IN ADDITION TO RECOVERING FROM THE TITLE
COMPANY THE EARNEST MONEY DEPOSIT, PURCHASER SHALL ALSO BE ENTITLED TO RECOVER
FROM SELLER CONTRACT DAMAGES EQUAL TO PURCHASER’S ACTUAL, REASONABLE LOSSES AS A
RESULT THEREOF, SUBJECT TO SECTION 13.3 BELOW (BUT SUCH DAMAGES WITH RESPECT TO
PURCHASER’S LOSS OF THE BENEFIT OF ITS BARGAIN SHALL NOT EXCEED THE NET EXCESS
AMOUNT, IF ANY, THAT SELLER WOULD HAVE REALIZED HAD SELLER SOLD THE PROPERTY FOR
ITS FAIR MARKET VALUE ON THE CLOSING DATE TO A BONA FIDE THIRD PARTY PURCHASER
OVER THE PURCHASE PRICE), WHEREUPON PURCHASER AND SELLER SHALL HAVE NO FURTHER
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT EXCEPT WITH RESPECT TO THE
TERMINATION SURVIVING OBLIGATIONS.

 

IN EITHER EVENT, PURCHASER HEREBY WAIVES ALL OTHER REMEDIES FOR A PRE-CLOSING
DEFAULT BY SELLER, INCLUDING WITHOUT LIMITATION, ANY CLAIM AGAINST SELLER FOR
DAMAGES (OTHER THAN AS EXPRESSLY PROVIDED HEREINABOVE) OF ANY TYPE OR KIND
INCLUDING, WITHOUT LIMITATION, PUNITIVE DAMAGES. FAILURE OF PURCHASER TO MAKE
THE FOREGOING ELECTION WITHIN THE FOREGOING TEN (10) BUSINESS DAY PERIOD (OR IF
PURCHASER TIMELY ELECTED TO PURSUE SPECIFIC PERFORMANCE BUT FAILED TO FILE THE
SPECIFIC PERFORMANCE ACTION WITHIN THE FOREGOING TEN (10) BUSINESS DAY PERIOD)
SHALL BE DEEMED AN ELECTION BY PURCHASER TO PURSUE THE REMEDY IN SECTION 13.1(A)
ABOVE, WHEREUPON

 

-28-



--------------------------------------------------------------------------------

SELLER AND PURCHASER WILL HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT, EXCEPT WITH RESPECT TO THE TERMINATION SURVIVING OBLIGATIONS.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 13.1 WILL LIMIT
PURCHASER’S REMEDIES AT LAW, IN EQUITY OR AS HEREIN PROVIDED IN THE EVENT OF A
BREACH BY SELLER OF ANY OF THE CLOSING SURVIVING OBLIGATIONS AFTER CLOSING OR
THE TERMINATION SURVIVING OBLIGATIONS AFTER TERMINATION. NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, PURCHASER SHALL NOT SEEK A PERSONAL JUDGMENT
AGAINST SELLER NOR ITS MEMBERS, MANAGERS, EMPLOYEES OR AGENTS, NOR THE
SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, INVESTMENT ADVISORS OR AGENTS OF
ANY OF THEM FOR ANY CLAIMS UNDER OR RELATED TO THIS AGREEMENT OR THE PROPERTY.

 

/s/ CRO

     

/s/ PRR

Purchaser’s Initials

     

Seller’s Initials

 

Section 13.2 DEFAULT BY PURCHASER. IN THE EVENT THE CLOSING AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED HEREIN BY
REASON OF A DEFAULT BY PURCHASER, PURCHASER AND SELLER AGREE THAT IT WOULD BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY SUFFER
AND THAT THE EARNEST MONEY DEPOSIT, EXCLUSIVE OF ANY INTEREST ACCRUED THEREON,
IS A REASONABLE ESTIMATE OF SUCH DAMAGES. THE PARTIES THEREFORE AGREE THAT IN
THE EVENT THAT THE CLOSING AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN DO NOT OCCUR AS PROVIDED HEREIN SOLELY BY REASON OF ANY DEFAULT OF
PURCHASER IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THE
EARNEST MONEY DEPOSIT, EXCLUSIVE OF ANY INTEREST ACCRUED THEREON, WILL BE
SELLER’S FULL, AGREED AND LIQUIDATED DAMAGES AND WILL BE SELLER’S SOLE AND
EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) IN LIEU OF ANY OTHER DAMAGES,
SPECIFIC PERFORMANCE, OR ANY OTHER REMEDY SELLER MIGHT OTHERWISE HAVE AGAINST
PURCHASER, WHEREUPON THIS AGREEMENT WILL TERMINATE AND SELLER AND PURCHASER WILL
HAVE NO FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH RESPECT TO THE
TERMINATION SURVIVING OBLIGATIONS. THIS SECTION SHALL NOT LIMIT SELLER’S RIGHT
TO RECOVER ITS ATTORNEYS’ FEES ATTRIBUTABLE TO EFFORTS TO OBTAIN THE EARNEST
MONEY DEPOSIT OR TO ENFORCE PURCHASER’S INDEMNIFICATION OBLIGATIONS, NOR WAIVE
OR AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER
SECTIONS OF THIS AGREEMENT (WHICH ARE NOT LIMITED BY THIS SECTION 13.2). THE
PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN WILL LIMIT SELLER’S
REMEDIES AT LAW, IN EQUITY OR AS HEREIN PROVIDED IN THE EVENT OF A BREACH BY
PURCHASER OF ANY OF THE TERMINATION SURVIVING OBLIGATIONS. SELLER AND PURCHASER
ACKNOWLEDGE THAT THEY HAVE

 

-29-



--------------------------------------------------------------------------------

READ AND UNDERSTAND THE PROVISIONS OF THIS SECTION 13.2, AND BY THEIR INITIALS
IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS.

 

/s/ CRO

     

/s/ PRR

Purchaser’s Initials

     

Seller’s Initials

 

Section 13.3 Consequential and Punitive Damages. Each of Seller and Purchaser
waive any right to sue the other for consequential, incidental or punitive
damages for matters arising under this Agreement. This Section 13.3 shall
survive Closing or termination of this Agreement.

 

ARTICLE XIV.

NOTICES

 

Section 14.1 Notices. All notices or other communications required or permitted
hereunder will be in writing, and will be given by (a) personal delivery,
(b) professional expedited delivery service with proof of delivery, (c) United
States mail, postage prepaid, registered or certified mail, return receipt
requested, (d) prepaid telegram or telex (providing that such telegram or telex
is confirmed by the sender by expedited delivery service or by mail in the
manner previously described), or (e) by facsimile transmission, sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith and will be deemed to have been given
either at the time of personal delivery, or, in the case of expedited delivery
service or mail, as of the date of first attempted delivery at the address or in
the manner provided herein, or, in the case of telegram, telex or facsimile
transmission, upon receipt. Unless changed in accordance with the preceding
sentence, the addresses for notices given pursuant to this Agreement will be as
follows:

 

To Seller:

  

General America Corporation

4333 Brooklyn Ave. NE

Seattle, WA 98189

Attn: Corporate Real Estate

Fax: (206) 545-5477

And to:

  

General America Corporation

4333 Brooklyn Ave. NE

Seattle, WA 98189

Attn: General Counsel

Fax: (206) 545-5559

with copy to:

  

Alston, Courtnage & Bassetti LLP

Attn: Michael S. Courtnage

1000 Second Avenue, Suite 3900

Seattle, WA 98104-1045

Fax: (206) 623-1752

 

-30-



--------------------------------------------------------------------------------

To Purchaser:

  

Microsoft Corporation

One Microsoft Way

Redmond, WA 98052

Attn: Chris Owen, General Manager, Real Estate & Facilities

Fax: (425) 936-7329

with copy to:

  

Microsoft Corporation

Law and Corporate Affairs

One Microsoft Way, Building 8

Redmond, WA 98052-6399

Attn: Timothy R. Osborn, Senior Attorney

Fax: (425) 936-7329

To Title Company:

  

First American Title Insurance Company

2101 4th Avenue, Suite 800

Seattle, WA 98121

Title Order No.: NCS-202518-WA1

Escrow No.: 202518

Attn: Mike Cooper

Fax: (206) 615-3000

 

ARTICLE XV.

ASSIGNMENT AND BINDING EFFECT

 

Section 15.1 Assignment; Binding Effect. Neither party will have the right to
assign this Agreement without the non-assigning party’s prior written consent,
which consent may be withheld in such non-assigning party’s sole and absolute
discretion. Any attempted assignment or delegation in violation of this
Section 15.1 without the prior written consent of the other party hereto shall
be void, and the purported assignee shall not have any rights hereunder.
Notwithstanding the foregoing, Purchaser and Seller may each assign and delegate
its rights and obligations under this Agreement to an Affiliate of such
assigning party without the consent of the non-assigning party, provided that
(i) as of the effective date of such assignment, such Affiliate assignee
expressly assumes, for the benefit of the non-assigning party, all of the
assigning party’s obligations under this Agreement, and (ii) any such assignment
shall not relieve the assigning party of its obligations hereunder. Subject to
the foregoing, this Agreement will be binding upon and inure to the benefit of
Seller and Purchaser and their respective successors and permitted assigns, and
no other party will be conferred any rights by virtue of this Agreement or be
entitled to enforce any of the provisions hereof. Whenever a reference is made
in this Agreement to Seller or Purchaser, such reference will include the
successors and permitted assigns of such party under this Agreement.

 

-31-



--------------------------------------------------------------------------------

ARTICLE XVI.

CLAIMS PERIOD

 

Section 16.1 Claims Period. Notwithstanding any provision to the contrary
contained in this Agreement or any documents executed by Seller pursuant hereto
or in connection herewith, the maximum aggregate liability of Seller under this
Agreement and any and all documents executed pursuant hereto or in connection
herewith (including, without limitation, the breach of any representations and
warranties of Seller contained in such documents) for which a claim is timely
made by Purchaser shall not exceed three percent of the final Purchase Price.
Purchaser will not have any right to bring any action against Seller as a result
of any untruth or inaccuracy of such representations and warranties, or any such
breach, unless and until the aggregate amount of all liability and losses
arising out of any such untruth or inaccuracy, or any such breach, exceeds Fifty
Thousand Dollars ($50,000). Any action, suit or proceeding brought by Purchaser
against Seller arising from or related to this Agreement must be commenced and
served, if at all, on or before the date which is nine (9) months after the date
scheduled for the Closing Date. This Section 16.1 shall survive the Closing.

 

ARTICLE XVII.

MISCELLANEOUS

 

Section 17.1 Waivers. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision contained herein. No extension of
time for performance of any obligation or act will be deemed an extension of the
time for performance of any other obligation or act.

 

Section 17.2 Recovery of Certain Fees. In the event a party hereto files any
action or suit against another party hereto relating to or arising out of this
Agreement, the transaction described herein, or the enforcement hereof, then in
that event the prevailing party will be entitled to have and recover of and from
the other party all reasonable attorneys’ fees and costs resulting therefrom.
For purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees
and costs” shall mean the fees and expenses of counsel to the parties hereto,
which may include printing, photostating, duplicating and other expenses, air
freight charges, and fees billed for law clerks, paralegals and other persons
not admitted to the bar but performing services under the supervision of an
attorney, and the costs and fees incurred in connection with the enforcement or
collection of any judgment obtained in any such proceeding. The provisions of
this Section 17.2 shall survive the entry of any judgment, and shall not merge,
or be deemed to have merged, into any judgment.

 

Section 17.3 Time of Essence. Seller and Purchaser hereby acknowledge and agree
that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof.

 

Section 17.4 Construction. Headings at the beginning of each article and section
are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been

 

-32-



--------------------------------------------------------------------------------

prepared by one of the parties, but rather as if both parties had prepared the
same. All exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the body of this Agreement. In the event the date
on which Purchaser or Seller is required to take any action under the terms of
this Agreement is not a Business Day, the action will be taken on the next
succeeding Business Day.

 

Section 17.5. Counterparts. To facilitate execution of this Agreement, this
Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Agreement, will constitute a complete and fully executed original. All such
fully executed original counterparts will collectively constitute a single
agreement.

 

Section 17.6 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to reflect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

 

Section 17.7 Entire Agreement. This Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof, and supersedes all prior understandings with respect thereto.
This Agreement may not be modified, changed, supplemented or terminated, nor may
any obligations hereunder be waived, except by written instrument, signed by the
party to be charged or by its agent duly authorized in writing, or as otherwise
expressly permitted herein.

 

Section 17.8 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed and enforced in accordance
with the laws of the State of Washington, exclusive of the conflict of laws
principles of such state. The parties consent to jurisdiction of the state
courts located in King County, Washington in the event of any litigation arising
out of this Agreement.

 

Section 17.9 Recording. The parties hereto agree that this Agreement will not be
recorded. However, at Purchaser’s option, a Memorandum of this Agreement will be
recorded in King County, Washington, so long as Seller has the right to record a
termination of such memorandum, if this Agreement is terminated, and if
Purchaser fails to file a termination of the memorandum within ten (10) days of
termination of this Agreement.

 

Section 17.10 Further Actions. The parties agree to execute such instructions to
the Title Company and such other instruments and to do such further acts as may
be reasonably necessary to carry out the provisions of this Agreement.

 

-33-



--------------------------------------------------------------------------------

Section 17.11 No Other Inducements. The making, execution and delivery of this
Agreement by the parties hereto has been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.

 

Section 17.12 Exhibits. Exhibits A through K, inclusive, are incorporated herein
by reference.

 

Section 17.13 No Partnership. Notwithstanding anything to the contrary contained
herein, this Agreement shall not be deemed or construed to make the parties
hereto partners or joint venturers, it being the intention of the parties to
merely create the relationship of Seller and Purchaser with respect to the
Property to be conveyed as contemplated hereby.

 

Section 17.14 Limitations on Benefits. It is the explicit intention of Purchaser
and Seller that no person or entity other than Purchaser and Seller and their
permitted successors and assigns is or shall be entitled to bring any action to
enforce any provision of this Agreement against any of the parties hereto, and
the covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Purchaser and
Seller or their respective successors and assigns as permitted hereunder.
Nothing contained in this Agreement shall under any circumstances whatsoever be
deemed or construed, or be interpreted, as making any third party (including,
without limitation, Broker) a beneficiary of any term or provision of this
Agreement or any instrument or document delivered pursuant hereto, and Purchaser
and Seller expressly reject any such intent, construction or interpretation of
this Agreement.

 

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.

 

SELLER:

GENERAL AMERICA CORPORATION, a Washington corporation

By

 

/s/ Paula Rosput Reynolds

Its

 

President and Chief Executive Officer

PURCHASER:

MICROSOFT CORPORATION, a
Washington corporation

By

 

/s/ Chris R. Owens

Its

 

General Manager, Real Estate & Facilities

 

-34-